DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07/30/2021, 11/05/2021 and 11/23/2021 were filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 35 is objected to because of the following informalities:
The recitation of “with a protective films” (claim 35, line 2) is believed to be --with a protective film--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, the phrase "can be" (line 7) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. For examination purposes, the phrase has been considered as --is--.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9-10, 12-16, 18-19, 22-24 and 26-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsui et al., (“Enhanced near room temperature magnetocaloric effect in La0.6Ca0.4MnO3 for magnetic refrigeration application” 02 October 2017; entire document, as provided by Applicant).
Regarding claim 1, Tsui discloses a method of making perovskite manganese oxide particles having a strong magnetocaloric effect, the method comprising: 
forming an aqueous mixture (refer to pg 46590, col. 1, para. 2, wherein La0.6Ca0.4MnO3 nanomaterial was prepared by a modified Pechini sol-gel method; according to pg 46589, col 2, para 2, the sol-gel method in the synthesis of perovskite manganites typically involves the dissolution of metal precursor along with citric acid and polyethylene glycol in water) comprising (i) a low-molecular-weight polymeric polyalcohol gel precursor (refer to pg 46589, col 2, para 2, and pg 46590 col 1 para 2, wherein the metal precursor, 0.5 g citric acid, and 0.5 g of various molecular weight polyethylene glycol were dissolved in a 4 M nitric acid solution; the particles synthesized using PEG 600 appears to be the smallest of the three samples, this is due to the shorter PEG chain length provide better encapsulation during the gelation process, resulting in smaller particles; it is reasonable understood that “low molecular weight” is used to describe polymeric materials having a number average molecular weight of about 5000 Da or less), (ii) a stoichiometric amount of metal salts or hydrates thereof, wherein the metal salts or hydrates thereof comprise at least a Manganese (Mn) (refer to pg 46590 col 1 para 2, La0.6Ca0.4MnO3 nanomaterial was prepared…in a typical reaction, 2.6 g of La(NO3) x H2O, 0.4 g of CaCO3, and 2.5 g of Mn (CH3COO)2 4H2O were used as the metal precursor), and (iii) a polybasic carboxylic acid (refer to pg 46590 col 1 para 2, wherein the metal prosecutor, 0.5 g citric acid, and 0.5 g of various molecular weight polyethylene glycol were dissolved in a 4 M nitric acid solution);
polymerizing the aqueous mixture to form a gel comprising perovskite manganese oxide nanoparticles entrapped therein (refer to the abstract and pg 46590 col 1 para 2, wherein La0.6Ca0.4MnO3 nanomaterial was prepared…the solution was heated to 70°C for 6 hrs for the polymerization of the gel); and
calcining the gel to remove at least a portion of organic material in the gel and form the perovskite manganese oxide particles (refer to the abstract and pg 46590 col 1 para 2, wherein La0.6Ca0.4MnO3 nanomaterial was prepared...the resulting gel was calcinated at 900°C to obtain the final product; it is reasonably understood calcination decomposes at least a portion of the organic material).

Regarding claim 2, Tsui discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Tsui discloses wherein the low-molecular-weight polymeric polyalcohol gel precursor comprises a low-molecular-weight polyethylene glycol (refer to pg 46589 col 2 para 2, and pg 46590 col 1 para 2, wherein the metal precursor, 0.5 g citric acid, and 0.5 g of various molecular weight polyethylene glycol were dissolved in a 4 M nitric acid solution; the particles synthesized using PEG 600 appears to be the smallest of the three samples; it is reasonably understood PEG 600 refers to an average molecular weight of 600 daltons; refer to the instant specification, par. 40, wherein the term “low-molecular-weight”, when applied to a polymer herein, is used to describe polymeric materials having a number average molecular weight of about 5000 Da or less).

Regarding claim 4, Tsui discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Tsui discloses wherein the metal salts or hydrates thereof comprise a metal hydroxide, a metal alkoxide, a metal acetate, a metal chloride, a metal citrate, a metal nitrate, or a combination thereof (refer to pg 46589 col 2 para 3, wherein manganese (II) acetate hydrate is used).

Regarding claim 5, Tsui discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Tsui discloses wherein the metal salts or hydrates thereof further comprise a metal selected from the group consisting of Lanthanum (La), Cerium (Ce), Praseodymium (Pr), Neodymium (Nd), Gadolinium (Gd), Calcium (Ca), Strontium (Sr), Barium (Ba), and a combination thereof (refer to pg 46590 col 1 para 2, wherein in a typical reaction, 2.6 g of La(NO3) x H2O, 0.4 g of CaCO3, and 2.5 g of Mn(CH3COO)2 4H2O were used).

Regarding claim 6, Tsui discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Tsui discloses wherein the perovskite manganese oxide particles comprise a doped manganese oxide; wherein the metal salts or hydrates thereof further comprise a trivalent rare-earth metal and a divalent metal; and wherein a molar ratio of a first total amount of Mn to a second total amount of trivalent rare-earth metal and divalent metal in the aqueous mixture is about 1 (refer to pg 46590 col 1 para 2, wherein La0.6Ca0.4MnO3 nanomaterial was prepared; refer to the instant application, para 33, wherein the perovskite manganese oxides can include doped manganese oxides including a trivalent rare-earth metal and a divalent metal, wherein a molar ratio of a first total amount of Mn to a second total amount of trivalent rare-earth metal and a divalent metal in the aqueous mixture is about 1).                                        

Regarding claim 7, Tsui discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Tsui discloses wherein the perovskite manganese oxide particles comprise La1-xCaxMnO3 (refer to pg 46590 col 1 para 2, wherein La0.6Ca0.4MnO3 nanomaterial was prepared), wherein x is about 0.1 to 0.5; and wherein the metal salts or hydrates thereof further comprise La and Ca (refer to pg 46590 col 1 para 2, wherein La0.6Ca0.4MnO3 nanomaterial was prepared). 

Regarding claim 9, Tsui discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Tsui discloses wherein the polybasic carboxylic acid is selected from the group consisting of citric acid, glycolic acid, tartaric acid, maleic acid, hydroxymaleic acid, hydroxytartaric acid, malonic acid, malic acid, lactic acid, tartronic acid, gluconic acid, saccharic acid, glucuronic acid, mucic acid, mannosaccharic acid, and a combination thereof (refer to pg 46590 col 1 para 2, wherein the metal prosecutor, 0.6 g citric acid, and 0.5 g of various molecular weight polyethylene glycol were dissolved in a 4 M nitric acid solution).

Regarding claim 10, Tsui discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Tsui discloses wherein the low-molecular-weight polymeric polyalcohol gel precursor is present in the aqueous mixture at a weight ratio (w/w) of the low-molecular-weight polymeric polyalcohol gel precursor to the metal of about 1:10 (refer to pg 46590 col 1 para 2, wherein in a typical reaction, 2.6 g of La(NO3) xH2O, 0.4 g of CaCO3, and 2.5 g of Mn(CH3COO)2 4H2O were used as the metal prosecutor; the metal prosecutor, 0.5 g citric acid, and 0.5 g of various molecular weight polyethylene glycol were dissolved in a 4 M nitric acid solution).

Regarding claim 12, Tsui discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Tsui discloses wherein the polybasic carboxylic acid is present in the aqueous mixture at a weight ratio (w/w) of the polybasic carboxylic acid to the metal of about 1:10 (refer to pg 46590 col 1 para 2, wherein in a typical reaction, 2.6 g of La(NO3) x H2O…0.5 g citric acid, and 0.5 g of various molecular weight polyethylene glycol were dissolved in a 4 M nitric acid solution).

Regarding claim 13, Tsui discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Tsui discloses wherein the polymerizing step comprises heating the aqueous mixture to a first elevated temperature for a first period of time to form the gel (refer to the abstract and pg 46590 col 1 para 2, wherein La0.6Ca0.4MnO3 nanomaterial was prepared…the solution was heated to 70°C for 6 hrs for the polymerization of the gel).

Regarding claim 14, Tsui discloses meets the claim limitations as disclosed above in the rejection of claim 13. Further, Tsui discloses wherein the first elevated temperature is about 50°C to 100°C, about 60°C to 90°C, or about 65°C to 80°C; and wherein the first period of time is about 3 hours to 10 hours or about 4 hours to 8 hours (refer to the abstract and pg 46590 col 1 para 2, wherein the solution was heated to 70°C for 6 hrs for the polymerization of the gel).

Regarding claim 15, Tsui discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Tsui discloses wherein the calcining step comprises heating the gel to a second elevated temperature for a second period of time to remove the portion of the organic material (refer to the abstract and pg 46590 col 1 para 2, wherein La0.6Ca0.4MnO3 nanomaterial was prepared…the resulting gel was calcinated at 900°C to obtain the final black product; it is reasonably understood calcination occurred for a period of time).

Regarding claim 16, Tsui discloses meets the claim limitations as disclosed above in the rejection of claim 15. Further, Tsui discloses wherein the portion is substantially all of the organic material (since the resulting gel was calcinated at 900°C to obtain the final black product). 

Regarding claim 18, Tsui discloses a plurality of perovskite manganese oxide particles produced by the method according to claim 1.

Regarding claim 19, Tsui discloses a plurality of perovskite manganese oxide particles (refer to abstract, “Perovskite manganite La0.6Ca0.4MnO3 nanomaterials were synthesized), wherein the plurality of particles has an average crystallite size of about 25 nm to 75 nm when measured according to the Sherrer equation using the highest intensity peak in the X-ray diffraction of the plurality of particles (refer to pg 46590 col 2 para 1, wherein XRD phase characterization was performed for all LCMO samples…the crystallite size of each sample was calculated using the Scherrer equation using the highest intensity peak at 32.9 2-theta…the crystallite sizes were determined to be 62.3, 33.8, and 57.1 nm for LCMO synthesized using PEG 600, 2000 and 4000 respectively); and wherein the plurality of particles has an average particle size of about 25 nm to 125 nm when measured by transmission electron microscopy (refer to pg 46590 col 2 para 1, wherein in addition, TEM images shows similar morphologies for the three samples; particles synthesized using PEG 600 consist of 42 +/- 16 nm particles, whereas particles synthesized using PEG 2000 and PEG 4000 result in similar size particles; 67 +/- 35nm and 71.2 +/- 41 nm, respectively).

Regarding claim 22, Tsui discloses meets the claim limitations as disclosed above in the rejection of claim 18. Further, Tsui discloses wherein the perovskite manganese oxide comprises a metal selected from the group consisting of Lanthanum (La), Cerium (Ce), Praseodymium (Pr), Calcium (Ca), Strontium (Sr), Barium (Ba), and a combination thereof (refer to pg 46590 col 1 para 2, wherein in a typical reaction, 2.6 g of La(NO3) x H2O, 0.4 g of CaCO3, and 2.5 g of Mn(CH3COO)2 4H2O were used).

Regarding claim 23, Tsui discloses meets the claim limitations as disclosed above in the rejection of claim 18. Further, Tsui discloses wherein the perovskite manganese oxide particles comprise a doped manganese oxide comprising a trivalent rare-earth metal and a divalent metal; and wherein a molar ratio of a first total amount of Mn to a second total amount of trivalent rare-earth metal and divalent metal in the aqueous perovskite manganese oxide particles is about 1 (refer to pg 46590 col 1 para 2, wherein La0.6Ca0.4MnO3 nanomaterial was prepared; refer to the instant application, para 33, wherein the perovskite manganese oxides can include doped manganese oxides including a trivalent rare-earth metal and a divalent metal, wherein a molar ratio of a first total amount of Mn to a second total amount of trivalent rare-earth metal and a divalent metal in the aqueous mixture is about 1).

Regarding claim 24, Tsui discloses meets the claim limitations as disclosed above in the rejection of claim 18. Further, Tsui discloses wherein the perovskite manganese oxide particles comprise La1-xCaxMnO3 (refer to pg 46590 col 1 para 2, wherein La0.6Ca0.4MnO3 nanomaterial was prepared), wherein x is about 0.1 to 0.5.

Regarding claim 26, Tsui discloses meets the claim limitations as disclosed above in the rejection of claim 18. Further, Tsui discloses wherein the perovskite manganese oxide particles have a relative cooling power (RCP) of about 600 J Kg-1 to 1600 J Kg-1 at 278 K for a field change of 0-3 T (refer to pg 46593, col 1, lines 8-13).

Regarding claim 27, Tsui discloses meets the claim limitations as disclosed above in the rejection of claim 18. Further, Tsui discloses wherein the perovskite manganese oxide particles have a magnetic entropy of about 10 Jkg-1K-1 to about 30 Jkg-1K-1 or about 15 Jkg-1K-1 to about 30 Jkg-1K-1 when measured at 278 K for a field change of 0-3 T (refer to Figure 4, pg 46591, col 1, lines 6-12).

Regarding claim 28, Tsui discloses meets the claim limitations as disclosed above in the rejection of claim 18. Further, Tsui discloses wherein the perovskite manganese oxide particles comprise La1-xCaxMnO3 (refer to pg 46590 col 1 para 2, wherein La0.6Ca0.4MnO3 nanomaterial was prepared), wherein x is about 0.1 to 0.5; 
wherein the metal salts or hydrates thereof further comprise La and Ca or Sr (refer to pg 46590 col 1 para 2, wherein in a typical reaction, 2.6 g of La(NO3) x H2O, 0.4 g of CaCO3, and 2.5 g of Mn(CH3COO)2 4H2O were used); 
wherein the low-molecular-weight polymeric polyalcohol gel precursor comprises a low-molecular-weight polyethylene glycol having a number average molecular weight of about 400 Daltons to about 1000 Daltons (refer to pg 46589 col 2 para 2, and pg 46590 col 1 para 2, wherein the metal precursor, 0.5 g citric acid, and 0.5 g of various molecular weight polyethylene glycol were dissolved in a 4 M nitric acid solution; the particles synthesized using PEG 600 appears to be the smallest of the three samples; it is reasonably understood PEG 600 refers to an average molecular weight of 600 daltons);
wherein the plurality of particles has an average crystallite size of about 25 nm to 75 nm when measured according to the Sherrer equation using the highest intensity peak in the X-ray diffraction of the plurality of particles (refer to pg 46590 col 2 para 1, wherein XRD phase characterization was performed for all LCMO samples…the crystallite size of each sample was calculated using the Scherrer equation using the highest intensity peak at 32.9 2-theta…the crystallite sizes were determined to be 62.3, 33.8, and 57.1 nm for LCMO synthesized using PEG 600, 2000 and 4000 respectively);
wherein the plurality of particles has an average particle size of about 25 nm to 125 nm when measured by transmission electron microscopy (refer to pg 46590 col 2 para 1, wherein in addition, TEM images shows similar morphologies for the three samples; particles synthesized using PEG 600 consist of 42 +/- 16 nm particles, whereas particles synthesized using PEG 2000 and PEG 4000 result in similar size particles; 67 +/- 35nm and 71.2 +/- 41 nm, respectively); 
wherein the perovskite manganese oxide particles have a relative cooling power (RCP) of about 600 J Kg-1 to 1600 J Kg -1 (refer to pg 46593, col 1, lines 8-13) and a magnetic entropy (-AS) of about 15 Jkg-1K-1 to about 30 Jkg-1K-1 when measured at 278 K for a field change of 0-3 T (refer to Figure 4, pg 46591, col 1, lines 6-12).

Regarding claim 29, Tsui discloses a magnetic refrigeration device comprising a refrigerant material comprising a plurality of perovskite manganese oxide particles according to claim 18 (refer to the Introduction, pg 46589 lines 4-17).

Regarding claim 30, Tsui discloses a method of active magnetic refrigeration, the method comprising applying an oscillating magnetic field to a plurality of perovskite manganese oxide particles according to claim 18 (refer to the Introduction, pg 46589 lines 4-9).

Regarding claim 31, Tsui discloses a method of generating electricity, the method comprising applying heat from a heat source to a plurality of perovskite manganese oxide particles according to claim 18 (refer to the abstract and pg 46590 col 1 para 2, wherein La0.6Ca0.4MnO3 nanomaterial was prepared...the resulting gel was calcinated at 900°C to obtain the final product, therefore, applying heat from a heat source; the term “calcinated” is being considered as exposing to string heat).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al., (“Enhanced near room temperature magnetocaloric effect in La0.6Ca0.4MnO3 for magnetic refrigeration application” 02 October 2017; entire document) in view of Ho-jin (EP 0669296 A1, as provided by Applicant).
Regarding claim 3, Tsui discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Tsui discloses the low-molecular-weight polymeric polyalcohol gel precursor, but fails to explicitly disclose wherein the low-molecular-weight polymeric polyalcohol gel precursor comprises a low-molecular-weight polyvinyl alcohol.
However, Ho-jin teaches a method of forming a composite metal oxide, wherein a polymeric polyalcohol gel precursor comprises a polyvinyl alcohol (refer to the abstract, wherein a transition metal comprises mixing a solution which includes at least two metals ions with at least one of polyvinyl alcohol, polyvinyl butyral or polyethylene glycol. 
One having ordinary skill in the art of refrigeration would recognize that polyvinyl alcohol optimizes the production of the gel.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Tsui by providing polyvinyl alcohol, in order to optimize the production of the gel in view of the teachings by Ho-jin along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Claim(s) 8, 11, 17, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al., (“Enhanced near room temperature magnetocaloric effect in La0.6Ca0.4MnO3 for magnetic refrigeration application” 02 October 2017; entire document).
Regarding claims 8 and 25, Tsui discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Tsui discloses the perovskite manganese oxide particles, but fails to explicitly disclose comprising La1-xSrxMnO3, wherein x is about 0.1 to 0.5; and wherein the metal salts or hydrates thereof further comprise La and Sr.
However, Tsui teaches in a separate embodiment a perovskite manganese oxide particles, comprising La1-xSrxMnO3, wherein x is about 0.1 to 0.5, and wherein the metal salts or hydrates thereof further comprise La and Sr (refer to pg 46592, Table 1, “La0.75Sr0.25MnO3”).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Tsui by providing the perovskite manganese oxide particles comprising La1-xSrxMnO3, wherein x is about 0.1 to 0.5; and wherein the metal salts or hydrates thereof further comprise La and Sr, in order to optimize the formation of the perovskite manganese oxide particles in view of the teachings of the second embodiment of Tsui along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 11, Tsui discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Tsui discloses the metal salts or the hydrate thereof being present in the aqueous mixture, but fails to explicitly disclose at a concentration of about 0.1 M to 1.0 M.
However, it appears that the method of making perovskite manganese oxide particles would perform equally well with a concentration of about 0.1 M to 1.0 M. Further, applicant has not disclosed that the range claimed solves any stated problem, indicating simply wherein each of the metal salts or the hydrate thereof is present in the aqueous mixture at a concentration of about 0.1 M to 1.0 M.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Tsui such that the metal salts or the hydrate thereof is present in the aqueous mixture at a concentration of about 0.1 M to 1.0 M because it appears to be an arbitrary design consideration which fails to patentably distinguish over Tsui.

Regarding claim 17, Tsui discloses meets the claim limitations as disclosed above in the rejection of claim 15. Further, Tsui discloses wherein the second elevated temperature is selected from the group consisting of about 400°C to 1200°C, about 500°C to 1100°C, or about 600°C to 1000°C (refer to abstract and pg 46590 col 1 para 2, wherein the resulting gel was calcinated at 900°C to obtain the final black product), but Tsui fails to explicitly disclose wherein the second period of time is about 10 hours.
However, it appears that the method of making perovskite manganese oxide particles would perform equally well with the second period of time being about 10 hours. Further, applicant has not disclosed that the range claimed solves any stated problem, indicating simply that the second period of time is about 10 hours.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Tsui such that the second period of time is about 10 hours because it appears to be an arbitrary design consideration which fails to patentably distinguish over Tsui.

Regarding claim 21, Tsui discloses meets the claim limitations as disclosed above in the rejection of claim 18. Further, Tsui discloses the plurality of particles, but fails to explicitly disclose wherein the plurality of particles have a particle-like morphology.
However, it appears that the plurality of perovskite manganese oxide particles would perform equally well with the plurality of particles having a particle-like morphology. Further, applicant has not disclosed that having a particle-like morphology solves any stated problem, indicating simply that the plurality of particles can have a particle-like morphology.
Therefore, v such that the plurality of particles have a particle-like morphology because it appears to be an arbitrary design consideration which fails to patentably distinguish over Tsui.

Claim(s) 32-34, 36-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al., (“Enhanced near room temperature magnetocaloric effect in La0.6Ca0.4MnO3 for magnetic refrigeration application” 02 October 2017; entire document) in view of Boeder (US 9,927,155).
Regarding claim 32, Tsui discloses a power generation device comprising a plurality of perovskite manganese oxide particles according to claim 18, but Tsui fails to explicitly disclose a hot fluid source in thermal communication with a heat source, a cold fluid source in thermal communication with a heat sink, and a first thermomagnetic generator comprising the plurality of perovskite manganese oxide particles, wherein a first temperature around the plurality of perovskite manganese oxide particles is oscillated from a relatively hot temperature to a relatively cold temperature using the hot fluids source and the cold fluid source; and wherein the first oscillating temperature causes a permeability of the perovskite manganese oxide particles to oscillate thereby generating the power from the first thermomagnetic generator.
However, Boeder teaches a magnetic refrigeration system (refer to Fig. 10), comprising a hot fluid source in thermal communication with a heat source (refer to heat exchanger 148 which pulls heat from a refrigerated environment), a cold fluid source in thermal communication with a heat sink (refer to heat exchanger 146 which gives up heat to the ambient environment), and a first thermomagnetic generator (150) comprising a plurality of magnetic particles, wherein a first temperature around the plurality of particles is oscillated from a relatively hot temperature to a relatively cold temperature using the hot fluids source and the cold fluid source (by means of the magnet assembly and pump 144); and wherein the first oscillating temperature causes particles to oscillate thereby generating the power from the first thermomagnetic generator, in order to perform cooling (refer to col. 1, lines 20-28).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Tsui by providing a hot fluid source in thermal communication with a heat source, a cold fluid source in thermal communication with a heat sink, and a first thermomagnetic generator as taught by Boeder such that the first thermomagnetic generator comprises the plurality of perovskite manganese oxide particles, wherein a first temperature around the plurality of perovskite manganese oxide particles is oscillated from a relatively hot temperature to a relatively cold temperature using the hot fluids source and the cold fluid source, and wherein the first oscillating temperature causes a permeability of the perovskite manganese oxide particles to oscillate thereby generating the power from the first thermomagnetic generator, in order to perform cooling.

Regarding claim 33, Tsui as modified discloses meets the claim limitations as disclosed above in the rejection of claim 32. Further, Tsui as modified discloses a second thermomagnetic generator (130) analogous to the first thermomagnetic generator (150); a plurality of fluid conduits (refer to Fig. 10) connecting the hot fluid source and the cold fluid source to both the first thermomagnetic generator (150) and the second thermomagnetic generator (130) through a flow controller (pump 144); wherein the flow controller (144) oscillates the amount of the hot fluid source and the amount of the cold fluid source going to the first thermomagnetic generator and the second thermomagnetic generator; wherein the oscillating of the hot fluid source and the cold fluid source causes a second temperature around the plurality of perovskite manganese oxide particles in the second thermomagnetic generator (130) to oscillate; and wherein the second oscillating temperature causes a permeability of the perovskite manganese oxide particles in the second thermomagnetic generator (130) to oscillate thereby generating power from the second thermomagnetic generator.

Regarding claim 34, Tsui as modified discloses meets the claim limitations as disclosed above in the rejection of claim 32. Further, Tsui as modified discloses wherein the plurality of perovskite manganese oxide particles is in a packed bed in the thermomagnetic generators (refer to the beds as can be seen from Figs. 1A-1D).

Regarding claim 36, Tsui as modified discloses meets the claim limitations as disclosed above in the rejection of claim 32. Further, Tsui as modified discloses a difference between the relatively hot temperature and the relatively cold temperature, but fails to explicitly disclose wherein the difference is about 50°C, about 35°, about 20°C, about 15°C, or less.
However, it appears that the power generation device of Tsui as modified would perform equally well with the difference being about 50°C, about 35°, about 20°C, about 15°C, or less. Further, applicant has not disclosed that the range claimed solves any stated problem, indicating simply that the power generation device according to any one of Features 32-37, wherein a difference between the relatively hot temperature and the relatively cold temperature is about 50° C., about 35°, about 20° C., about 15° C., or less.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Tsui such that the difference is about 50°C, about 35°, about 20°C, about 15°C, or less because it appears to be an arbitrary design consideration which fails to patentably distinguish over Tsui.

Regarding claim 37, Tsui as modified discloses meets the claim limitations as disclosed above in the rejection of claim 32. Further, Tsui as modified discloses wherein one or both of the hot fluid source and the cold fluid source comprise water (refer to col. 11, lines 34-36).

Regarding claim 38, Tsui discloses a refrigeration device comprising: a plurality of perovskite manganese oxide particles according to claim 18, but fails to explicitly disclose an active magnetic regenerator (AMR) comprising the plurality of perovskite manganese oxide particles; a magnetic field generator causing a magnetic field at the perovskite manganese oxide particles in the AMR to oscillate between a relatively high field and a relatively low field; a cold side heat exchanger and a hot side heat exchanger, each in thermal communication with the AMR; wherein the oscillation between the relatively high field and the relatively low field causes the perovskite manganese oxide particles to direct heat from the cold side heat exchanger to the hot side heat exchanger.
However, Boeder teaches a magnetic refrigeration system, comprising an active magnetic regenerator (150) comprising a plurality of magnetic particles; a magnetic field generator (refer to magnet assembly 152) causing a magnetic field at the particles in the AMR to oscillate between a relatively high field and a relatively low field; a cold side heat exchanger and a hot side heat exchanger (146 and 148), each in thermal communication with the AMR (150); wherein the oscillation between the relatively high field and the relatively low field causes the particles to direct heat from the cold side heat exchanger to the hot side heat exchanger, in order to perform cooling (refer to col. 1, lines 20-28).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Tsui by providing an active magnetic regenerator as taught by Boeder comprising the plurality of perovskite manganese oxide particles, and including a magnetic field generator causing a magnetic field at the perovskite manganese oxide particles in the AMR to oscillate between a relatively high field and a relatively low field; a cold side heat exchanger and a hot side heat exchanger, each in thermal communication with the AMR; wherein the oscillation between the relatively high field and the relatively low field causes the perovskite manganese oxide particles to direct heat from the cold side heat exchanger to the hot side heat exchanger, in order to perform cooling.

Regarding claim 40, Tsui as modified discloses meets the claim limitations as disclosed above in the rejection of claim 38. Further, Tsui as modified discloses wherein the magnetic field generator is stationary within the device and the AMR moves in relation to the magnetic field generator causing the magnetic field to oscillate between the relatively high field and the relatively low field (refer to col. 20, lines 14-16, wherein the bed wheel is rotated). 

Claim(s) 39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al., (“Enhanced near room temperature magnetocaloric effect in La0.6Ca0.4MnO3 for magnetic refrigeration application” 02 October 2017; entire document), Boeder (US 9,927,155), and further in view of Kim (US 2015/0267943).
Regarding claim 39, Tsui as modified discloses meets the claim limitations as disclosed above in the rejection of claim 38. Further, Tsui as modified discloses to cause the magnetic field to oscillate between the relatively high field and the relatively low field, but fails to explicitly disclose wherein the AMR is stationary within the device and the magnetic field generator moves in relation to the AMR.
However, Kim further teaches that it is known in the art of refrigeration, to provide an AMR (110-1) that is stationary within the device and a magnetic field generator (120) moves in relation to the AMR (refer to par. 69, wherein the magnetic field generator is movable is order to apply or remove magnetic field to or from the AMR).
As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Tsui such that the AMR is stationary within the device and the magnetic field generator moves in relation to the AMR, in order to obtain a predictable result of efficiently providing a magnetic field.

Regarding claim 41, Tsui as modified discloses meets the claim limitations as disclosed above in the rejection of claim 38. Further, Tsui as modified discloses to cause the magnetic field to oscillate between the relatively high field and the relatively low field, but fails to explicitly disclose wherein the AMR is stationary within the device and the magnetic field generator comprises an electromagnetic source that is oscillated.
However, Kim further teaches that it is known in the art of refrigeration, to provide an AMR (110-1) that is stationary within the device and a magnetic field generator (120) comprises an electromagnetic source that is oscillated (refer to par. 69, wherein the magnetic field generator is movable is order to apply or remove magnetic field to or from the AMR).
As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Tsui such that the AMR is stationary within the device and the magnetic field generator comprises an electromagnetic source that is oscillated, in order to obtain a predictable result of efficiently providing a magnetic field.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al., (“Enhanced near room temperature magnetocaloric effect in La0.6Ca0.4MnO3 for magnetic refrigeration application” 02 October 2017; entire document), Boeder (US 9,927,155), and further in view of Lewis (US 2004/0261420).
Regarding claim 35, Tsui as modified discloses meets the claim limitations as disclosed above in the rejection of claim 32. Further, Tsui as modified discloses the plurality of perovskite manganese oxide particles, but fails to explicitly disclose wherein the plurality of particles are coated with a protective film.
However, Lewis teaches that it is known in the art of refrigeration, to provide a plurality of magnetocaloric particles wherein a surface of the particles is coated, in order to restrict volume changes of the magnetocaloric particles during application of a magnetic field thereto (refer to par. 23, lines 1-7).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Tsui such that the plurality of particles are coated with a protective film in view of the teachings by Lewis, in order to restrict volume changes of the magnetocaloric particles during application of a magnetic field thereto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763